FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10078

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00309-LJO

  v.
                                                 MEMORANDUM *
FRANCISCO JAVIER ANDRADE-
ALVARADO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted December 19, 2011 **


Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Francisco Javier Andrade-Alvarado appeals from the 84-month sentence

imposed following his guilty-plea conviction for being a deported alien found in

the United States, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Andrade-Alvarado’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record.

      Andrade-Alvarado filed a pro se supplemental brief, contending that the

district court erred in failing to grant him a one-level reduction for acceptance of

responsibility under U.S.S.G. § 3E1.1(b). The government filed an answering brief

contending that the district court did not err because the government did not move

for an additional one-level reduction and Andrade-Alvarado did not show improper

motive or arbitrariness.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief as to the defendant’s

conviction.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    11-10078